Case 1:20-cv-01695-DCJ-JPM Document 8 Filed 02/09/21 Page 1 of 1 PageID #: 100




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION


JOSEPH ESAPIH NJI NJU,                     CIVIL DOCKET NO. 1:20-CV-01695-P
Petitioner

VERSUS                                                JUDGE DAVID C. JOSEPH

CHAD WOLF,                             MAGISTRATE JUDGE PEREZ-MONTES
Respondent


                                JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 5), and after a de novo review of the record,

including the Objection (ECF No. 6) and Declaration (ECF No. 7) filed by Petitioner,

having determined that the findings and recommendation are correct under the

applicable law;

      IT IS ORDERED that the Motion for Temporary Restraining Order (ECF No.

4) is hereby DENIED.

      THUS DONE AND SIGNED in Chambers, this 9th day of February, 2021.


                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
